                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS



  E.C., a minor, individually and by and
  through his parents and next friends, W.C.
  and K.C.,

                  Plaintiff,
   vs.                                                  Case No. 18-1106-EFM



  U.S.D. 385 ANDOVER, et al,

                  Defendants.




                                MEMORANDUM AND ORDER

         Before the Court are Motions to Dismiss Plaintiff’s First Amended Complaint (Docs. 44

& 70) by Defendants Butler County Special Education Interlocal #638 (the “Interlocal”), Mitch

Neuenschwander, Lisa Arndt, Derek Sarkett, Angie Adlesperger, Logan Adlesperger, Aspen

Adlesperger, Jorden Ewert, Dawn Turner, Teresa Smith, and Jordan Tullis (collectively the

“Individuals”). Plaintiff E.C., by and through his parents W.C. and K.C., brings this action

pursuant to the Individuals with Disabilities Education Act (“IDEA”), Section 504 of the

Rehabilitation Act of 1973 (“Section 504”), Title II of the Americans with Disabilities Act

(“ADA”), and 42 U.S.C. § 1983. The only claims E.C. asserts against the Individuals are § 1983

claims in Count VII. The remaining Counts assert claims against the Interlocal and U.S.D. 385
Andover (“USD 385”). For the reasons stated below, the Court grants in part and denies in part

the Defendants’ motions.1

                                 I.       Factual and Procedural Background2

          E.C. is an 11-year-old disabled boy who has attended many local schools, oftentimes

transferring in the middle of the year. At one time or another, E.C. has attended New Song

Academy, Princeton Children’s Center, Holy Cross Lutheran School, Sunflower Elementary

School, Meadowlark Elementary School, Prospect Special Day School, Haverhill Special Day

School (“Haverhill”), Heartspring Day School (“Heartspring”), Lincoln Elementary School,

Andover eAcademy, and Prairie Creek Elementary School (“Prairie Creek”). In particular, E.C.

attended Fifth Grade at Prairie Creek in Andover and Haverhill in Augusta. To accommodate

disabled students and provide them with Free, Appropriate Public Education (“FAPE”), USD 385

and other Butler County school districts have formed the Interlocal. Throughout E.C.’s schooling,

the Interlocal has developed several Individualized Educational Programs (“IEP”) and Behavioral

Intervention Plans (“BIP”) to attempt to meet E.C.’s special educational needs.

          E.C.’s disability3 manifests itself in aggressive, disruptive, disobedient, offensive, and

sometimes violent, behavior. The Interlocal first developed an IEP and BIP for E.C. on November

19, 2011. Over time, E.C.’s behavior and school performance failed to improve. Beginning in

2015, E.C. received educational services from Heartspring. Unlike prior interventions, these


          1
          The Interlocal does not clearly attempt to dismiss the IDEA procedural and substantive claims asserted by
E.C. in Counts II and III. The Court does not dismiss those claims in this order.
          2
              The facts are taken from E.C.’s First Amended Complaint and are accepted as true for the purposes of this
ruling.
          3
           E.C.’s doctor has evaluated him as falling within the “autism spectrum disorder.” However, USD 385 and
the Interlocal contested this diagnosis, relying on independent evaluations that placed E.C. more in the attention deficit
hyperactive disorder, and/or other behavioral disorders. That dispute is not relevant to the current motion.



                                                           -2-
services consistently improved E.C.’s performance in school, reducing the negative manifestations

of his disability. However, beginning in the summer of 2016, Heartspring was no longer able to

provide E.C. with full-time educational services pursuant to his IEP. Instead, E.C.’s primary

school at the time, Prairie Creek, undertook to carry out the IEP largely by itself, with some weekly

assistance from Heartspring staff. After four emergency safety interventions (“ESI”) in Fall 2016,

Prairie Creek’s principal indicated that E.C.’s IEP should be modified and that he should be

transferred to Haverhill. In October 2016, E.C.’s parents consented to the new IEP and transferred

E.C. to Haverhill.     Neither Prairie Creek nor Haverhill’s environments improved E.C.’s

educational or behavioral outcomes.

       Three events in E.C.’s educational history are particularly relevant to this motion. First,

throughout E.C.’s schooling, his parents have been involved with the Interlocal’s development and

modification of his IEP. However, in May 2016 the Interlocal made changes to E.C.’s IEP without

consulting his parents. In response, E.C. filed a complaint with the Kansas State Department of

Education (“KSDE”), which ruled in his favor. Later that year, in October 2016, Prairie Creek

called local police after a particularly aggressive instance of E.C.’s misbehavior. The police

arrested E.C. and took him to juvenile detention. It was after this arrest that Prairie Creek initiated

another IEP modification, transferring E.C. to Haverhill.

       The second event relevant to this motion occurred in Spring 2017. In response to a

perceived lack of clarity in Haverhill’s communications with E.C.’s parents, E.C. filed for an IDEA

due process hearing on March 31, 2017. Beginning on April 10, E.C.’s parents stopped sending

E.C. to Haverhill and instead utilized the Interlocal’s A+ online learning system. Noticing E.C.’s

absence from school, Haverhill sent a letter of inquiry to E.C.’s parents on April 14, 2017. E.C.’s

parents failed to respond to that letter, incorrectly assuming that E.C.’s use of the online learning


                                                 -3-
system constituted school attendance. Haverhill filed a truancy charge with the KSDE, and on

June 23, 2017, an agent of the Kansas Department for Children and Families (“KDCF”) went to

E.C.’s home to speak with his parents. E.C.’s parents were not home at the time but later

communicated with the KDCF agent, informing her about the ongoing IDEA due process hearing.

In response, the KDCF agent closed the truancy investigation, indicating that she was formerly

unaware of the IDEA proceedings.

       The third and final event that is relevant to this motion occurred on November 1, 2016. On

that day, E.C. had a particularly rough time at school. He pushed a school computer off a desk

and then punched Ms. Arndt in the face. In response, some of the Individuals restrained E.C. and

secluded him in a designated room. During that seclusion, E.C. was subjected to a “prone restraint”

contrary to Kansas state law. During E.C.’s seclusion and 16-minute prone restraint, each of the

Individuals passed by or through the seclusion room.

       Pursuant to E.C.’s March 31, 2017 IDEA complaint, a hearing was held by independent

hearing officer James Beasley (the “Hearing Officer”) over a period of nine days (June 26–28, July

12–13, August 23–24, and September 19–20, 2017). The Hearing Officer considered the following

questions: did USD 385 and the Interlocal (collectively the “Districts”) deny autism as the primary

exceptionality for E.C., resulting in a denial of FAPE?; did the Districts fail to provide appropriate

services for E.C.’s autism diagnosis, resulting in a denial of FAPE?; did the Districts fail to

implement the behavior intervention plan, resulting in a denial of FAPE?; did the Districts fail to

ensure that the IEP provided FAPE?; did the Districts refuse to provide a required IEP

amendment?; and lastly, if the Districts failed to provide FAPE, does that entitle E.C. to a

residential placement at an undetermined location? The Hearing Officer issued his decision on

December 18, 2017, ruling in favor of the Districts on all issues.


                                                 -4-
        E.C. timely filed an appeal with the KSDE on January 17, 2018. Administrative Law Judge

Bob L. Corkins (the “Review Officer”) reviewed the Hearing Officer’s decision and affirmed it on

March 2, 2018. After properly exhausting all administrative remedies under the IDEA, E.C. filed

this Case on April 2, 2018, seeking review and reversal of the IDEA administrative decisions.

Multiple Defendants moved to dismiss the complaint. In response, E.C. filed his First Amended

Complaint, further supplementing his factual allegations.

        In addition to his IDEA claims, E.C. asserts Section 504 and ADA claims, alleging that the

Interlocal failed to provide public education free from discrimination based on his disability.

Furthermore, E.C. asserts a § 1983 claim, alleging the Interlocal and the Individuals violated his

rights under the Fourth and Fourteenth Amendments through their disciplinary measures. The

Interlocal and the Individuals now move under Rule 12(b)(6) to dismiss all claims E.C. asserts

against them.

                                             II.      Legal Standard

        Under Rule 12(b)(6), a defendant may move for dismissal of any claim for which the

plaintiff has failed to state a claim upon which relief can be granted.4 Upon such motion, the court

must decide “whether the complaint contains ‘enough facts to state a claim to relief that is plausible

on its face.’ ”5 A claim is facially plausible if the plaintiff pleads facts sufficient for the court to

reasonably infer that the defendant is liable for the alleged misconduct.6 The plausibility standard

reflects the requirement in Rule 8 that pleadings provide defendants with fair notice of the nature



        4
            Fed. R. Civ. P. 12(b)(6).
        5
         Ridge at Red Hawk, LLC v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007) (quoting Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570 (2007)); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
        6
            Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556).



                                                         -5-
of claims as well the grounds on which each claim rests.7 Under Rule 12(b)(6), the court must

accept as true all factual allegations in the complaint, but need not afford such a presumption to

legal conclusions.8 Viewing the complaint in this manner, the court must decide whether the

plaintiff’s allegations give rise to more than speculative possibilities.9 If the allegations in the

complaint are “so general that they encompass a wide swath of conduct, much of it innocent, then

the plaintiffs ‘have not nudged their claims across the line from conceivable to plausible.’ ”10

                                                   III.    Analysis

A.       IDEA Compensatory Damage Claim

         In his Amended Complaint, E.C. requests that the Court award him “all relief allowed by

law and equity.” The Interlocal seeks dismissal of any compensatory damage claims that E.C.

asserts under the IDEA.11 Although it is not entirely clear in his Amended Complaint, to the extent

that E.C. seeks compensatory damages under the IDEA, the Court concludes that such claims are

not allowed under the IDEA. The parties note that the Tenth Circuit has yet to definitively rule on

this matter. However, multiple other circuits have ruled on it, concluding that the IDEA bars

claims for compensatory damages.12 As a result of the widespread agreement across the Circuit


         7
              See Robbins v. Oklahoma, 519 F.3d 1242, 1248 (10th Cir. 2008) (citations omitted); see also Fed. R. Civ.
P. 8(a)(2).
         8
              Iqbal, 556 U.S. at 678–79.
         9
          See id. (“The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than a
sheer possibility that a defendant has acted unlawfully.” (citation omitted)).
         10
              Robbins, 519 F.3d at 1247 (quoting Twombly, 550 U.S. at 570).
         11
           The Interlocal does not seek to dismiss the IDEA procedural and substantive review claims. Those claims,
found in E.C.’s Amended Complaint under Counts II and III, will remain in this case against the Interlocal and USD
385.
         12
            See e.g., Polera v. Bd. of Educ. of Newburgh Enlarged City School Dist., 288 F.3d 478, 483–86 (2d Cir.
2002) (citing cases from the Fourth, Sixth, Seventh, Eighth, and Ninth Circuits); Diaz Fonseca v. Puerto Rico, 451 F.
13, 30–31 (1st Cir. 2006); Ortega v. Bibb Cty. School Dist., 397 F.3d 1321, 1325–26 (11th Cir. 2005) (citing other
Circuits).



                                                           -6-
Courts of Appeal, the Court concludes that the Tenth Circuit would disallow compensatory

damage claims under the IDEA. Therefore, to the extent that E.C. attempts to allege IDEA

compensatory damage claims, those claims are not “allowed by law and equity.” Although the

Interlocal seeks dismissal of the compensatory damage claims, E.C. cannot lawfully recover such

damages. So, by the very language of his Amended Complaint (“all relief allowed by law and

equity”), E.C. has not asserted claims for compensatory damages under the IDEA. As such, the

Court need not grant the Interlocal’s attempted dismissal.

       Furthermore, as this Court previously held in its ruling on USD 385’s motion to dismiss

(Doc. 44), E.C. fails to state independent claims in Counts I and IV. Rather, in those Counts E.C.

reiterates, albeit less clearly, the same substantive and procedural IDEA claims asserted under

Counts II and III respectively. Since Counts II and III adequately cover all substantive and

procedural claims E.C. may assert under the IDEA, Counts I and IV are superfluous. The Court

therefore dismisses Counts I and IV sua sponte.

B.     Section 504 and ADA Claims

       E.C. has labeled both Counts V and VI as “Section 504 and the ADA.” In Count V, E.C.

alleges that the Interlocal discriminated against E.C. by reason of his disability and therefore

violated both Section 504 of the Rehabilitation Act and Title II of the ADA. In Count VI, E.C.

similarly alleges that the Interlocal violated Section 504 and the ADA because it had “practices

and policies” that discriminated against disabled students like himself. For the following reasons,

the Court concludes that E.C. has failed to state claims in Counts V and VI, and the Court dismisses

both claims.




                                                -7-
         Claims under § 504 of the Rehabilitation Act and Title II of the ADA, “involve the same

substantive standards, [so courts] analyze them together.”13 Both § 504 and Title II of the ADA

state that no individual with a disability shall, “by reason of” such disability, be subjected to

discrimination.14 To state a prima facie claim under Section 504 or the ADA, a plaintiff must

allege that: (1) he is disabled under the Act; (2) he is “otherwise qualified” to participate in the

program; (3) the program receives federal financial assistance; and (4) the program discriminates

against the plaintiff.15            Furthermore, a plaintiff must allege intentional discrimination.16

Intentional discrimination does not require proof of “personal animosity or ill will.”17 Instead,

“intentional discrimination can be inferred from a defendant’s deliberate indifference to the strong

likelihood that pursuit of its questioned policies will likely result in a violation of federally

protected rights.”18 Put another way, “[t]he test for deliberate indifference in the context of

intentional discrimination comprises two prongs: (1) knowledge that a harm to a federally

protected right is substantially likely . . . and (2) a failure to act upon that . . . likelihood.”19

“[F]ailure to act is a result of conduct that is more than negligent, and involves an element of

deliberateness.”20 Finally, “[u]nder either the ADA or the Rehabilitation Act, [a plaintiff] is




         13
           Miller ex rel. S.M. v. Bd. of Educ. of Albuquerque Pub. Sch., 565 F.3d 1232, 1245 (10th Cir. 2009) (internal
citations omitted).
         14
              29 U.S.C. § 794; 42 U.S.C. § 12132 (emphasis added).
         15
              Hollonbeck v. U.S. Olympic Comm., 513 F.3d 1191, 1194 (10th Cir. 2008).
         16
              Powers v. MJB Acquisition Corp., 184 F.3d 1147, 1153–54 (10th Cir. 1999).
         17
              Id. at 1153.
         18
              Id.
         19
              Barber ex rel. Barber v. Colo. Dep't of Revenue, 562 F.3d 1222, 1229 (10th Cir. 2009) (internal citations
omitted).
         20
              Id.



                                                           -8-
obligated to show that he was otherwise qualified for the benefits he sought and that he was denied

those solely by reason of [his] disability.”21

        Two Tenth Circuit decisions apply to the present case. In J.H. ex rel. J.P. v. Bernalillo

County,22 an officer arrested a disabled student for kicking a teacher. The student alleged that the

arrest was “by reason of his disability” and therefore violated his ADA rights.23 The court held

that the officer acted by reason of the student’s conduct, not his disability.24 Likewise, in J.V. v.

Albuquerque Public Schools, 25 an officer handcuffed a disabled student after the student displayed

physical aggression toward teachers. The Tenth Circuit permitted the physical restraint of the

disabled student based on his conduct. Ruling in favor of the school district on summary judgment,

the court concluded that “a student’s conduct may be regulated, so long as the action is not taken

by reason of the student’s disability,” even if that conduct is a “manifestation of his disability.”26

        The Court concludes that E.C. has not stated a facially plausible claim for discrimination

under Section 504 or the ADA. While E.C. states sufficient facts to satisfy the first three elements

of a discrimination claim—that he is disabled and qualified to participate in the IDEA, and that

the Interlocal receives federal funds—he fails to plausibly allege facts to satisfy the final element,

discrimination. E.C. alleges that the Interlocal discriminated against him when it repeatedly

restrained and secluded him in response to his disruptive—and oftentimes violent—conduct. He




        21
           Fitzgerald v. Corr. Corp. of Am., 403 F.3d 1134, 1144 (10th Cir. 2005) (internal citations omitted)
(emphasis added).
        22
             806 F.3d 1255 (10th Cir. 2015).
        23
             Id. at 1257.
        24
             Id. at 1260.
        25
             813 F.3d 1289 (10th Cir. 2016).
        26
             Id. at 1296.



                                                     -9-
argues that since he was removed from the classroom, he was denied his right to public education.

Importantly, however, E.C. fails to allege any facts that give rise to an inference that the

Interlocal’s actions were solely—or even partly— “by reason of” E.C.’s disability. Even though

E.C. alleges that all of his actions were “manifestations of [his] disability,” the Tenth Circuit has

specifically held that “a student’s conduct may be regulated,” even if it is a “manifestation of his

disability.”27 E.C. has failed to plausibly allege that the Interlocal discriminated against him by

reason of his disability and he has therefore failed to state a claim under Count V.

       E.C. also fails to state a claim under Count VI. E.C. alleges no facts allowing the Court to

reasonably infer that the Interlocal has “practices or policies” that intentionally discriminate

against students with disabilities. Rather, E.C. mentions general instances of restraint or seclusion

in response to his conduct. Since public entities are legally permitted to regulate students’

misconduct, they are logically also permitted to enact practices and policies to regulate

misconduct. Even if E.C. sufficiently alleged a pattern of conduct such that de facto practices and

policies were established, he has failed to allege that those practices and policies did anything more

than legally regulate his misconduct, rather than illegally discriminate against him by reason of his

disability. The Court concludes that E.C. has failed to state claims under Section 504 or the ADA

in Counts V and VI. As such, the Court dismisses those claims.

C.     Retaliation Claim

       E.C. alleges in Count VIII that the Interlocal retaliated against him for exercising his rights

under the ADA, Section 504, and § 1983. The Interlocal moves to dismiss these claims, arguing




       27
            Miller, 565 F.3d at 1245.



                                                -10-
that E.C. fails to allege a causal connection between E.C.’s protected activity and the Interlocal’s

actions.

        To state a claim for retaliation under the ADA and Section 504, a plaintiff must show three

things: (1) that the plaintiff engaged in a protected activity, (2) that the plaintiff suffered adverse

action, and (3) a causal link between the protected activity and adverse action.28 Similarly, to state

a claim for retaliation under § 1983, a plaintiff must show three things: (1) that the plaintiff was

engaged in constitutionally protected activity, (2) that the defendant’s actions caused the plaintiff

to “suffer an injury sufficient to chill a person of ordinary firmness from continuing in that

activity,” and (3) that the defendant’s adverse action was substantially based on the plaintiff’s

exercise of a constitutionally protected right.29 Furthermore, “close temporal proximity gives rise

to an inference of retaliatory motive,” but “distant temporal proximity does not and is insufficient

to establish a causal link between [a protected activity and subsequent action].”30 “However, the

temporal proximity . . . of three months, coupled with the [the adverse action of the defendant’s

agent], is sufficient to establish at least a prima facie showing of retaliatory motive.”31

        In the present case, E.C. alleges that he engaged in protected activities in at least two

instances. First, he filed a complaint with the KSDE on May 17, 2016, after the Interlocal held an

IEP meeting without E.C. being present. Second, E.C. filed an IDEA Due Process Complaint on

March 31, 2017. The Court agrees that both of these events are instances of E.C. engaging in




        28
             Quidachay v. Kan. Dep’t of Corr., 239 F. Supp.3d. 1291, 1295 (D. Kan. 2017).
        29
             Mimics, Inc. v. Village of Angel Fire, 394 F.3d 836, 847 (10th Cir. 2005).
        30
            Koon v. Sedgwick Cty., Kan., 2010 WL 11523875, at *4 (D. Kan. 2010), aff'd sub nom, 429 F. App'x 713
(10th Cir. 2011).
        31
             Id.



                                                          -11-
protected activities. As such, E.C. has alleged sufficient facts to satisfy the first element of a

retaliation claim.

       E.C. next alleges that he suffered adverse action when the Interlocal contacted the KDCF

after both administrative complaints to report truancy and possible parental misbehavior. E.C.

also alleges that the Interlocal retaliated against him when Prairie Creek, one of its constituent

schools, called the local police to have him arrested in October 2016, five months after E.C.’s

complaint in May. However, when the Interlocal filed a truancy charge with the KDCF, E.C. had

in fact been absent from school for weeks. The Interlocal first attempted to reach out to E.C.’s

parents to inquire about E.C.’s absences, but E.C.’s parents failed to reply. Additionally, when

Prairie Creek called the police in October 2016, it was in response to E.C.’s aggressive threats and

violent behavior. Both the Interlocal’s response to E.C.’s truancy and Prairie Creek’s response to

E.C.’s misbehavior were reasonable, justified, and legal. On their own, those responses cannot be

considered “adverse action” that satisfies the second element of retaliation. Since E.C. fails to

allege other facts indicating that he suffered an illegal adverse action, the Court concludes that he

has alleged insufficient facts to satisfy the second element of a retaliation claim.

       Lastly, E.C. alleges that the temporal proximity between his protected activities and the

Interlocal’s actions satisfies the element of causal connection. In Koon v. Sedgwick County,

Kansas,32 this Court encountered a fact pattern somewhat similar to the present case. In that case,

the plaintiff was an employee of the defendant when a co-worker filed a hostile work environment

claim with the defendant’s human resources department against plaintiff’s supervisor. After being

interviewed in connection with that complaint, the plaintiff was demoted and transferred to a new



       32
            2010 WL 11523875 (D. Kan. 2010).



                                                -12-
work location. The plaintiff alleged that his demotion and transfer resulted from the statements he

gave in his interview with human resources. In his complaint, the plaintiff alleged that the HR

employee—who was the defendant’s agent—had recommended the plaintiff’s demotion and

transfer. The Court held that the defendant’s actions, coupled with the temporal proximity of the

protected activity and adverse action, were sufficient to establish a prima facie showing of

retaliatory causation.33

       This case differs from Koon because E.C. merely alleges temporal proximity between his

protected activities and the Interlocal’s actions. E.C. filed for an IDEA due process hearing on

March 31, 2017. Shortly thereafter, USD 385 sent E.C.’s parents a letter of inquiry, which they

failed to reply to. The Interlocal then filed a truancy charge with the KDCF. On June 23, 2017,

KDCF agents arrived at E.C.’s home to investigate the truancy charge, later terminating the

investigation after learning of the IDEA hearings. E.C. admits that he was in fact physically absent

from school at Haverhill, and therefore a truancy charge was warranted. The temporal proximity

of his protected activities and the Interlocal’s actions alone does not give rise to a reasonable

inference that the two events were causally connected. Likewise, E.C. alleges that the temporal

proximity of his arrest to the prior IDEA complaint establishes a causal connection. However,

Prairie Creek called the police in response to E.C.’s misconduct in October 2016, five months after

E.C.’s complaint in May. Besides this sequence of events and their temporal proximity, E.C.

alleges no other facts indicating that the Interlocal had a retaliatory motive. Mere temporal

proximity in this case—unaccompanied by other factual allegations—fails to give rise to a

reasonable inference that the Interlocal’s actions were causally connected to E.C.’s protected



       33
            Id. at *4.



                                               -13-
activities. As a result, the Court concludes that E.C. has alleged insufficient facts to satisfy the

third and final element of a retaliation claim. Because E.C. has failed to allege facts to support the

second or third elements of a retaliation claim, the Court dismisses Count VIII for failure to state

a facially plausible claim.

D.     § 1983 Claims

       Lastly, E.C. asserts § 1983 claims against both the Individuals and the Interlocal, alleging

that they violated his constitutional rights. The Court will address the allegations against each

Defendant in turn. Because the Court concludes that E.C. has failed to state § 1983 claims against

any Defendant, it grants the Defendants’ motions to dismiss those claims.

                  1.       Individual Defendants

       Public employees enjoy qualified immunity in civil actions brought against them in their

individual capacities which arise out of the performance of their duties.34 They are entitled to

qualified immunity if their conduct does not violate any clearly established constitutional rights of

which a reasonable employee in that position would have known.35 The plaintiff must “allege

facts sufficient to overcome qualified immunity to survive a motion to dismiss for failure to state

a claim.”36

       When analyzing issues of qualified immunity, courts engage in a two-pronged inquiry.37

The first prong requires a showing that the defendant’s conduct violated a constitutional right.38


       34
            Pahls v. Thomas, 718 F.3d 1210, 1227 (10th Cir. 2013).
       35
            Dodds v. Richardson, 614 F.3d 1185, 1191 (10th Cir. 2010).
       36
            Moore v. Guthrie, 438 F.3d 1036, 1039 (10th Cir. 2006).
       37
            Tolan v. Cotton, 57 U.S. 650, 654–56 (2014).
       38
            Id.



                                                       -14-
The second prong of the analysis requires a determination that the right was “clearly established”

when the incident occurred.39 Clearly established law for purpose of the qualified immunity

analysis must be “particularized to the facts of the case.”40 It requires a “high degree of

specificity.”41 Moreover, the unlawfulness of the conduct must be apparent in light of the pre-

existing law.42 Courts have the discretion to decide the order in which to conduct the two-prong

qualified immunity analysis.43 The plaintiff has the burden to prove both prongs.44

       The Individuals cite multiple cases dealing with the first prong of the qualified immunity

analysis.     In Couture v. Board of Education of Albuquerque Public Schools,45 a six-year-old

special education student was repeatedly placed in a “time out” room for his misconduct. The

Tenth Circuit held that this did not violate the student’s constitutional rights and therefore the

individual defendants in Couture were entitled to qualified immunity from § 1983 liability.46 In

Couture, the individual defendants “were confronted with an almost impossible behavioral

problem” which they dealt with in a reasonable manner under the circumstances.47 The Tenth




       39
            Id. at 657.
       40
            White v. Pauly, 137 S. Ct. 548, 552 (2017).
       41
            D.C. v. Wesby, 138 S. Ct. 577, 590 (2018).
       42
            White, 138 S. Ct. at 552.
       43
            Tolan, 57 U.S. at 657.
       44
            Dodds, 614 F.3d at 1191.
       45
            535 F.3d 1243 (10th Cir. 2008).
       46
            Id. at 1249.
       47
            Id. at 1251–52.



                                                          -15-
Circuit held that, even if the seclusion room did not meet standards under state law, the defendants

retained their qualified immunity under § 1983.48

       In Ebonie S. v. Pueblo School District 60,49 the parents of a disabled five-year-old student

sued the child’s teacher and school district because the child spent most of her day in a

“wraparound” desk. The desk significantly restrained the student’s movement and the student

could only leave the desk if she slid under it.50 The parents argued that the use of the desk was an

unconstitutional restraint for which the individual defendant was liable under § 1983.51 The Tenth

Circuit disagreed and found no constitutional violation even though the wraparound desk was

prohibited under state law.52

       Finally, in Muskrat v. Deer Creek Public Schools,53 parents of a disabled student sued his

teacher and the school district under § 1983 for what they claimed was “physical abuse,” as well

as the use of a seclusion room. The alleged physical abuse consisted of a slap to the boy’s cheek,

a slap to the boy’s arm, and one incident in which the boy was held down by the shoulders to

prevent him from leaving his desk.54 The Tenth Circuit held in Muskrat that none of these incidents




       48
            Id. at 1255–56.
       49
            695 F.3d 1051 (10th Cir. 2012).
       50
            Id. at 1054–55.
       51
            Id. at 1055–56.
       52
            Id. at 1056–58.
       53
            715 F.3d 775 (10th Cir. 2013).
       54
            Id. at 781.



                                               -16-
rose to the level of a constitutional violation.55 Moreover, placing the boy into a “time-out” room

for acting out did not violate his constitutional rights.56

        The Court concludes that E.C. has failed to allege facts that overcome the Individuals’

qualified immunity from § 1983 claims. The Court accepts the fact that prone restraints are

prohibited under Kansas state law, but even if the prone restraint in this case could be attributed to

each of the Individuals, they would nevertheless be entitled to qualified immunity from § 1983

liability because, under the circumstances, the prone restraint did not violate E.C.’s constitutional

rights. The cases cited above indicate that the Tenth Circuit has repeatedly upheld individual

defendants’ qualified immunity under similar—and sometimes more severe—factual scenarios.

Here, the Individuals’ act of secluding E.C., and even temporarily restraining him in the prone

position, in response to his misconduct (destroying school property and punching Ms. Arndt in the

face) does not violate E.C.’s constitutional rights. E.C. has failed to allege sufficient facts that

give rise to a reasonable inference that the Individuals violated E.C.’s constitutional rights.

        Furthermore, E.C. fails to allege any specific facts pertaining to each of the Individuals—

besides their mere presence at one time or another outside of the seclusion room—that gives rise

to the reasonable inference that any of them are not entitled to qualified immunity. E.C. makes

multiple vague claims that unnamed persons listed as individual defendants used physical force,

restraints, or seclusions against him at other instances. Absent particularized pleadings of facts as

to any of the Individuals, the Court cannot hold that E.C. has stated facially plausible claims against




        55
             Id. at 786–88.
        56
             Id. at 787–88.



                                                  -17-
any one of them.57 The Court therefore dismisses E.C.’s § 1983 claims in Count VII against the

Individuals for failure to state a claim.

                   2.       The Interlocal

        Although it is unclear in the Amended Complaint, E.C. appears to assert a § 1983 claim

against the Interlocal. E.C. specifically alleges that his Fourth and Fourteenth Amendment rights

were violated when he was restrained and secluded in response to his misconduct. Since it is well

established that a government employer can only be vicariously liable under § 1983 for its

employees’ actions if the injury results from a government policy, practice, or custom, the Court

assumes for the sake of argument that E.C. intends to allege that the Interlocal has a policy,

practice, or custom that violated his constitutional rights. For the following reasons, the Court

concludes that E.C. has failed to state a facially plausible claim under § 1983.

        Section 1983 states, in relevant part: “Every person who under color of [law] subjects, or

causes to be subjected, any citizen . . . to the deprivation of any rights, privileges, or immunities

secured by the Constitution and laws, shall be liable to the party injured . . . .”58 Overruling an

earlier decision,59 the Supreme Court has held that, a municipality may be sued as a “person” under

§ 1983.60 But a municipality cannot be sued under § 1983 merely for the acts of its employees.61

Instead, plaintiffs must establish that the municipality’s unconstitutional policy or custom was the




        57
             See Iqbal, 556 U.S. at 678–80.
        58
             42 U.S.C. § 1983 (emphasis added).
        59
          See Monroe v. Pape, 365 U.S. 167, 187 (1961) (holding that municipal governments may not be sued under
§ 1983 because “Congress did not undertake to bring municipal corporations within the ambit of [§ 1983]”).
        60
             See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978).
         61
            See id. at 691 (“[W]e conclude that a municipality cannot be held liable solely because it employs a
tortfeasor—or, in other words, a municipality cannot be held liable under § 1983 on a respondeat superior theory.”).



                                                         -18-
direct cause or moving force behind the alleged injury.62 A plaintiff may show the existence of

such a policy or custom by: (1) a formal regulation or policy statement, (2) a widespread and well-

settled practice within the municipality, (3) ratification of subordinates’ actions by a an employee

with final policy-making authority, and (4) failure to adequately train or supervise employees as a

result of deliberate indifference to potential injuries to the public.63 Therefore, to survive the

present motion to dismiss, E.C. must have alleged in his amended complaint facts sufficient for

this Court to reasonably infer that (1) the Interlocal implemented or executed policies or customs

that led directly to the Individuals’ alleged use of excessive force, and (2) such policies or customs

have a direct causal relationship with E.C.’s alleged injury.64

       E.C. has failed to allege facts sufficient for the Court to reasonably infer that the Interlocal

“implemented or executed policies” that led to the excessive use of force against E.C. The Court

is not persuaded that the Interlocal’s disciplinary actions sufficiently evinces a policy, practice, or

custom violating the Constitution under § 1983. Without discounting the severity of the allegations

leveled at other individual defendants, the Court concludes that E.C. has failed to state a facially

plausible claim against the Interlocal and the Court dismisses Count VII.

       IT IS THEREFORE ORDERED that Defendants Butler County Special Education

Interlocal #638 and Mitch Neuenschwander’s Motion for Dismissal (Doc. 46) is GRANTED IN

PART as to Counts I, IV, V, VI, VII, and VIII, and DENIED IN PART as to Counts II and III.




       62
            See id. at 690, 694.
       63
            See Brammer-Hoelter v. Twin Peaks Charter Acad., 602 F.3d 1175, 1188–89 (10th Cir. 2010).
       64
            See Graves v. Thomas, 450 F.3d 1215, 1218 (10th Cir. 2006).



                                                      -19-
       IT IS FURTHER ORDERED that Defendants Lisa Arndt, Derek Sarkett, Angie

Adlesperger, Logan Adlesperger, Aspen Adlesperger, Jorden Ewert, Dawn Turner, Teresa Smith,

and Jordan Tullis’ Motion for Dismissal (Doc. 70) is GRANTED.

       Defendants Mitch Neuenschwander, Lisa Arndt, Derek Sarkett, Angie Adlesperger, Logan

Adlesperger, Aspen Adlesperger, Jorden Ewert, Dawn Turner, Teresa Smith, and Jordan Tullis are

therefore terminated from this case.

       IT IS SO ORDERED.

       Dated this 10th day of May, 2019.




                                                   ERIC F. MELGREN
                                                   UNITED STATES DISTRICT JUDGE




                                            -20-
